STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 11 were known in the art as evidenced by LEE et al (U.S. PG Pub. No. 2019/0094883) which discloses generating fusion data from observation data that is received from each of a plurality of sensors and output the fusion data, each of the plurality of sensors being configured to detect, as the observation data, a physical quantity that indicates a state of an object present in a detectable range, the object recognition method comprising and receiving the observation data from each of the plurality of sensors at ¶¶ [0035]-[0036]. LEE discloses generating prediction data that is a result of predicting a current value of the fusion data by using a previous value of the fusion data and in accordance with a specific movement model to output the prediction data at ¶¶ [0037] (“The first core unit 30 may …, and estimate the current position of the vehicle based on the generated first driving trajectory”), [0075]. LEE discloses the executing specialized tracking processing including generating, in the specialized tracking processing, tracking data that is equivalent to the prediction data by setting an adjustment physical quantity for solving a state in which a change of the fusion data from the previous value to the current value exceeds the tolerable range at ¶¶ [0037] (“The first core unit 30 may generate a first driving trajectory of the vehicle 
TAKAHAMA (U.S. PG Pub. No. 2021/0061275) which discloses generating fusion data from observation data that is received from each of a plurality of sensors and output the fusion data, each of the plurality of sensors being configured to detect, as the observation data, a physical quantity that indicates a state of an object present in a detectable range, the object recognition method comprising and receiving the observation data from each of the plurality of sensors at ¶¶ [0020]-[0022]. TAKAHAMA discloses executing specialized tracking processing when a change of the fusion data from the previous value to the current value exceeds a tolerable range at ¶¶ [0027]-[0028] and FIG. 2; ¶¶ [0035], [0045], [0050]-[0051], [0055].

    PNG
    media_image1.png
    641
    833
    media_image1.png
    Greyscale

TAKAHAMA discloses the executing specialized tracking processing including generating, in the specialized tracking processing, tracking data that is equivalent to prediction data by setting an adjustment physical quantity for solving a state in which a change of the fusion data from the previous value to the current value exceeds the tolerable range at ¶¶ [0052]-[0053], [0057]-[0058]. But, TAKAHAMA does not disclose predicting a current value of the fusion data or that the prediction data is generated as a result of predicting a current value of the fusion data by using a previous value of the fusion data and in accordance with a specific movement model to output the prediction data. 
Other prior art considered and hereby made of record includes:
BANDVOPADHYAY et al (U.S. PG Pub. No. 2009/0043504);
BELLER et al (U.S. PG Pub. No. 2020/0139967);
BRAUNSTEIN et al (U.S. PG Pub. No. 2017/0008521);
HU (U.S. PG Pub. No. 2019/0236955);
KUMABE et al (U.S. PG Pub. No. 2017/0184403);
LEE et al (U.S. PG Pub. No. 2010/0208063);
TSENG et al (U.S. PG Pub. No. 2018/0340782);
ZHANG et al (U.S. PG Pub. No. 2021/0019627).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668